Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed February 11, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldecoa (US 2015/0037430) in view of Ibanez et al. (WO 2010/142784, Applicant’s IDS).
	With regards to instant claim 1, Aldecoa teaches a method of preparing a formulation comprising an initial blood composition (see,  0027, 0030-0031) raising the temperature (see 0033), and activating the plates to form fibrin (see 0027), wherein the initial blood composition is a platelet rich blood plasma (see 0027) from humans or animals (see 0008, as required by instant claim 1 and 2) enriched with growth factors (see 0008, as required by instant claim 3), wherein the additional step includes centrifuging  (see 0004, 0024 as required by instant claim 5), activating with calcium chloride (see 0050, as required by instant claim 7), comprising peptides nucleic acids (see 0039, as required by instant claim 8) and further comprises polymers such as polyhydroxyethyl methacrylate (PHEMA), PEG, polycaprolactone (as required by instant claims 9-10, see 0039) and further comprises anticancer (see 0039, as required by instant claim 11), calcium salts (see 0039, as required by instant claim 12). With regards to instant claim 6the centrifugation separates the volume.
	However, Aldecoa fails to teach the temperature as required by instant claims 1b, 4. 
	Ibanes teaches process of preparing biological implant combining a platelet wherein heating is at 40ºC (see pg 5, lines 5-15), wherein the composition is released as growth factor (see pg 5, lines 20-26, pg’s 7, lines 8+ as required by instant claims 3-4) comprises anti-clotting  activity such as calcium salt or calcium chloride (see pg 8, lines 1+), wherein it comprises anticancer compounds, antibiotic (see claim 6, as required by instant claim 11). 
It would have been obvious to one of ordinary skill in the art to be motivated to raise the temperature to 40 as required by instant claim 1b because Ibanez teaches the temperature of the initial blood can be raised to 40ºC. Thus, the claimed invention would have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 7 of U.S. Patent 9861684. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the patent are directed to a method for preparing a gelled human blood composition rich in released growth factors and platelets consisting essentially of: a) mixing an initial human blood composition rich in platelets and/or growth factors with hyaluronic acid and sodium citrate to form a mix  and the claims of the instant claims are to a method for the preparation of an adhesive formulation from an initial blood composition, characterized in that it comprises the following 5steps: a) obtaining an initial blood composition, of human or animal origin, containing platelets; b) raising the temperature of the initial blood composition to a 10temperature …..  
      	In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
 
Claims 1 - 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 6569204. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the patent art directed to a composition for regenerating bone tissue  in a recipient graft and methods for preparing comprising extracting blood from the patient, centrifuging, adding an activator calcium chloride and the claims of the instant are to a method for the preparation of an adhesive formulation from an initial blood composition, characterized in that it comprises the following 5steps: a) obtaining an initial blood composition, of human or animal origin, containing platelets; b) raising the temperature of the initial blood composition to a 10temperature …..  
It would have been obvious to one of ordinary skill in the art to have used the patented claims to practice the instant claimed invention with a reasonable expectation of success because the instant would have resulted in a composition for use as taught by the patent.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/25/22